Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is responsive to applicants’ amendment filed August 25, 2022 in reissue application 16/919,900 filed July 2, 2020 of US Patent Number US 10,195,950 B2 issued to Dow on Jan. 23, 2018.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,195,950 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely
apprise the Office of any information which is material to patentability of the claims under
consideration in this reissue application.
	Claims 1-6, 21-31 and 33-37 are pending.
	Claims 7-20 and 32 have been cancelled. 

Response to Arguments
Double Patenting Rejection: Withdrawn in view of applicants’ terminal disclaimer filed 8/25/22.

Claim Objections 1.173(c): Withdrawn in view of applicates claim amendments with claim support (response at page 15) filed 8/25/22.
Oath/Declaration 35 USC 251: While the examiner appreciates applicants’ efforts to cure the deficiencies of the declaration, the newly submitted declaration remines defective for the following reasons:
The declaration fails to identify a specific word, phrase, or expression (in the original claims or patent) or explain how it renders the original patent wholly or partially inoperative.1 (See MPEP 1414 I and II)
35 USC 112: Applicants arguments have been fully considered but are now moot in view of new grounds for rejection responsive to applicants’ amendment to the claims. (see 112 rejections below)
35 USC 112(f) (claim interpretation): Please see new claim interpretation based on applicants’ amendment to the claims. (see claim interpretation 112(f))
35 USC 102/103 rejections: Applicants arguments have been fully considered but are now moot in view of new grounds for rejection responsive to applicants’ amendment to the claims. (see 102/103 rejections below) 

Reissue Oath/Declaration
The reissue oath/declaration filed 7/02/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. The declaration states in-part: 
It is not sufficient for an oath/declaration to merely state “the error includes claims not claiming the transmission of charging start command.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The newly submitted declaration remines defective for the following reasons:
1)	The declaration fails to identify a specific word, phrase, or expression (in the original claims or patent) or explain how it renders the original patent wholly or partially inoperative.  (See MPEP 1414 I and II)
	The examiner notes that in the filed declaration, the applicant noted that they believed the original patent to be wholly or partly inoperative or invalid "by reason of the patentee claiming more or less that he had a right to claim in the patent".
	It is acknowledged that applicants have filed a broadening reissue and that claims 21-37 are new, however, the applicant did not specifically identify by reference the specific claims and claim language (e.g. a phrase or expression) which caused the patent to be inoperative or invalid. Thus, the error is defective for failing to state an error that renders the patent partially or wholly inoperative or invalid so as to positively declare error that is relied on for this reissue. 
Claims 1-6, 21-31 and 33-37 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. 
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.

Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	Claims 1-6 and 21-31 and 33-37 recite the following Functional Phrases: 
FP#1: claims 1, 21, 25, 26, 27, 30 and 37 recite: a power receiving controller comprising a first processor… the controller configured to 

provide power regulation control of power received by a receiving coil of the vehicle from a transmission coil… (claim 1 and 34)

based on the determined input of the charging time, transmit a charging start
command for charging of the vehicle to the power transmission device using the
transceiver; (claim 21) 

after a charging start request by the user, based on the displayed charging start
request input, perform the transmission of the charging start command to the power
transmission device regardless of whether the charging time has arrived or elapsed; and (claim 21)

transmit charging start possible state information and a power receiving controller state value to the power transmission device using the transceiver, (claim 21)

provide power regulation control of power received by a receiving coil of the vehicle… (claim 25)

transmit, using the transceiver, a vehicle identification number to the power transmission device (claim 26)

receive, using the transceiver, a charger number of a charger, installed outside the vehicle, from the power transmission device… (claim 27)

generate a first command based on the charging time; (claim 30)

transmit, using the transceiver, the first command to a power transmission device
disposed outside the vehicle, for control of a charging of the vehicle; (claim 30)

generate a second command based on the charging stop command, including
when the vehicle is charging based on the transmitted first command; and (claim 30) 

transmit, using the transceiver, the second command to the power transmission
device, for the control of the charging of the vehicle. (claim 30)

generate another second command based on the charging start command; and (claim 37)

transmit the other second command to the power transmission device, for starting
charging another charging of the vehicle. (claim 37) 


FP#2: claims 1, 21 and 30 recite: a user interface device … configured to 

provide guide positioning of the vehicle with respect to the power transmission device based on position information… (claim 1)
control a displaying of a user interface, and determine a charging time input by the user to the user interface; (claims 21 and 30)


FP#3: claims 1, 4, 5 recites a display unit configured to 

display a charging progression state of the wireless power transmission device,

further configured to control a displaying on the other display of a position of the transmission coil… (claim 4) 

control a displaying on the other display of an initial screen through which charging by wireless power transmission is selected… (claim 5)


FP#4: claim 30 recites: a user pressable button configured to 

generate a charging start command and generate a charging stop command in response to respective user manipulations with respect to the button


 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#4 does not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#4 out of the ambit of §112(f).  After reviewing these limitations, Examiners find that FP#1-FP#4 recite the functions noted above as being “configured to” perform functions relating to receiving/transmitting, guide positioning, displaying and generating respectively.  In other words, the power receiving controller, display unit, and user interface device, and user pressable button being “configured to” are simply generic place holders for the term “means” in performing the recited functions relating to transmit/receive, output, request, generate and move as recited above. Regarding FP#1 and FP#2, the terms power receiving controller and user interface device are not known terms of art denoting a known structure and would not be known to perform the entire function as claimed in FP#1-FP#2 without the use of special programming (e.g. an algorithm). Accordingly, FP#1 and FP#2 meets prong A. However, regarding FP#3 and FP#4 the terms display unit and user pressable button are known terms of art having a known structure for performing the claimed functions. Hence, FP#3 and FP#4 fail prong A and do not invoke 112(f). 


3-Prong Analysis: Prong (B)
FP#1-FP#2 meets invocation prong (B) because it recites the functions for the power receiving controller and user interface device relating to receiving/transmitting…, guide positioning… etc. as recited above respectively.


3-Prong Analysis: Prong (C)
FP#1-FP#2 meets invocation prong (C) because FP#1-FP#2 does not recite sufficient structure for performing the entire claimed function. Based upon a review of the aforementioned claims, the Examiners find that FP#1-FP#2 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. In other words, because the recited functions are not modified by sufficient structure, material or acts for achieving the specified function, the Examiner concludes that FP#1-FP#2 meets invocation Prong (C).
In view of the Examiners findings above that FP#1-FP#2 meets invocation prongs (A)-(C), the Examiners conclude FP#1-FP#2 invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).
Regarding FP#1 the ‘950 specification discloses the power receiving module as Figs. 3-6[30] which is now recited in the amended claims as the power receiving controller.2  However, while the amended claim recites a power receiving controller comprising a first processor, the ‘950 specification appears to lack any discussion of a processor or processing per se.3 Hence, it remains unclear what the structure (within module/controller [30]) of the power receiving module/controller actually consists of. (e.g. circuity, microprocessor, DSP, etc.) In other words, it is unclear HOW the power receiving module/controller is actually “configured to” to perform the recited functions noted above. Accordingly, the power receiving module/controller is interpreted as any structure capable of power regulation. (e.g. switching, see ‘950 at 4:53) 
Regarding FP#2 the ‘950 specification discloses a user interface module (Figs. 4-7[110]) which is now recited as a user interface device.4  Relative to the term user interface module, the ‘950 specification recites:
Referring to FIGS. 4 and 7, the wireless power transmission device according to an embodiment of the present application may include a power transmitting module 10, a power receiving module 30, and a user interface module 110 (e.g., a navigation module). (14:55)

However, while the ‘950 specification indicates that the user interface module 110 is, for example, a navigation module, and capable of controlling the position of the vehicle (‘950 at 14:64-65), there appears to be no discussion of what the user interface module 110, actually consist of, or HOW either structure is “configured to” perform the recited functions noted above. Accordingly, the term will be interpreted as simply any module capable of controlling the vehicle position. (e.g. a navigation module)
In light of the above, claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘950 specification as noted above. (See Id) 

Claim Rejections - 35 USC § 112
Claims 1-6, 21-31 and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, and as noted above, independent claims 1, 21 and 30 now recite a power receiving controller comprising a first processor… the controller configured to perform the functions of data communication… and transmit/receive(ing), etc. This limitation lacks sufficient written description support for the following reasons:
The ‘950 specification discloses the power receiving module as Fig. 1B[30].  The ‘950 does not disclose a power receiving controller or even a controller per se. Hence, it is unclear HOW the power receiving controller (module) is actually “configured to” to perform the recited functions noted above. (e.g. receiving/transmitting)
The ‘950 specification discloses a user interface module 110. (Figs. 4-7) The 950 specification does not disclose a user interface device per se. Hence, it is unclear HOW the power receiving controller (module) is actually “configured to” to perform the recited functions noted above. (e.g. guide positioning)

Claims 1-6, 21-31 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, and as noted above, there appears to be no discussion in the ‘950 specification of what the user interface device, the power receiving controller actually consist of, or HOW either structure is “configured to” perform the recited functions of transmit/receive. and/or positioning as claimed. In other words, there is insufficient algorithmic and/or structural support disclosed for performing the entire claimed function. Hence, the claims are ambiguous because a skilled artisan would be at odds to determine the metes and bounds of the claim in light of the ‘950 disclosure.
Claim 33 is also indefinite because it recites “the first processor is further configured to control a displaying by the display”. This phrase is indefinite because independent claim 30 recites the user interface device is configured to… Not the first processor.  The examiner believes applicants intended the phrase to read “the user interface device is further configured to control a displaying by the display”…

35 USC 251 - New Matter

Claims 1-6, 21-31 and 33-37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
	Each independent claim recites a first and second processor. However, no processors appear to be disclosed in the ‘950 specification.


Claim Rejections - 35 USC § 103
As best understood, claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as obvious over US 2013/0335015 to Ichikawa in view of SAE (AAPA).
The cited prior art teaches the claimed elements as follows:
1. (amended) A wireless power transmission system of a vehicle, comprising:
(Ichikawa: Figs. 1, 2, 7 and 8)

a power receiving controller (SAE at Fig. 1 Regulation Control & Communications) comprising a first processor and a wireless transceiver compliant with an IEEE 802 Standard, (SAE at 4.1.1.1, Fig 1) the controller being configured to provide power regulation control of power received by a receiving coil of the vehicle (SAE at 4.1.1.3) from a transmission coil of a power transmission device (SAE at Fig. 1 - primary) dependent on communication from the power receiving controller to the power transmission device (SAE at 4.1.1.2 - communications module communicates message sets necessary for proper power level, timing and status to the grid converter.) using the transceiver, and provide state information about a charging progression state (Ichikawa 0153, 0161), of the receiving of the power, and about the controller and the power transmission device using a communication network of the vehicle that includes a Controller Area Network (CAN) bus (SAE at 4.1.1.1, Fig 1);

Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100)  (Fig. 7[110] inclusive of vehicle position Fig. 9) However, Ichikawa fails to expressly disclose the IEEE 802 communications and a Controller Area Network (CAN) as disclosed by SAE and noted above. 
a user interface device comprising a second processor configured to provide guide positioning of the vehicle (SAE at 4.2.3) with respect to the power transmission device based on position information (SAE at 4.2.3, Table A2) with respect to the vehicle and position information (SAE at A.3 Table A2) with respect to the power transmission device (SAE at 4.1.1.3, 4.2, Table A2); and

Ichikawa discloses ECU 300 which includes a central processing unit (CPU), a storage unit and an input/output buffer, which 300 inputs signals from the sensors, and the like, outputs control signals to the devices, and controls the vehicle 100 and the devices. (Ichikawa at 0118, 0120, Fig. 7) Ichikawa further discloses power transmitting device 200 includes a charging station 210 and the power transmitting unit 220. The charging station 210 further includes a power transmitting ECU 240 that serves as a control unit, a power supply unit 250, a display unit 242 and a fee reception unit 246 in addition to the communication unit 230. (Ichikawa at 0120)

a display provided(ing) the state information by the provision of the state information by the controller using the communication network, and to display the charging progression state of the 
receiving of the power.

Ichikawa discloses display unit 242 (Figs. 7&8) displaying charging progressing (0153, 0161)

Ichikawa further discloses that display unit 242 of the power transmitting device 200 shows the charging efficiency or a charging electric power unit price corresponding to the charging efficiency and results to a user. (0130, 0161) To the extent that Ichikawa may not expressly disclose the provision of the state information using the communication network, SAE discloses this feature (4.1.1.2 - A communications module communicates message sets…, 4.1.1.3, 4.1.1.4)
To the extent that neither SAE or Ichikawa may not expressly disclose that that charging progression is displayed, this feature was well known and in common use at the time of the invention. (See, e.g. US 2014/0266047 A1 at [0029] Fig. 2A and/or WO2014196933 A1 at [00130].


2. (Amended) The system of claim 1, wherein the controller provides information about a state of the controller and charging-related state information.

Ichikawa  discloses charging related state information at [0111] – disclosing state of charge. SAE at 4.1.1.1 discloses communicating charge rate information.

3. (Amended) The system of claim 1, wherein the user interface device provides other information (SAE at 4.1.1.1) to the power receiving controller, including a charging-related command, operation-related information of a matching assistance device (SAE at 4.2.3, Table A1&A2, and charging-related setting information using the communication network (SAE at 4.1.1.1), and the controller operates dependent one or more of on the provided other information. (SAE at 4.1.1.1),

Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450])


6. (Amended) The system of claim 1, wherein the user interface module device is a user interactive navigation display device for displaying navigation information.

Ichikawa discloses a guide unit capable of navigation. [0011-0016], [0019], [0328].  SAE discloses parking/alignment (Fig. 1, table A2)

Motivation to Combine

It would have been obvious to one having ordinary skill in the art at the time the
invention was made to combine the various embodiments of Ichikawa relating to a wireless power transmission system of a vehicle inclusive of a power transmitting/receiving controller with the teachings of SAE relating to IEEE 802 and a Controller Area Network (CAN) bus to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


As best understood, claim(s) 4, 5, 21-31 and 33-37 are rejected under 35 U.S.C. 103 in further view of US 2014/0266047(Robers).
The cited prior art teaches the claimed elements as follows:
4. (Amended) The system of claim 1, wherein the user interface device comprises another display, and the second processor is further configured to control a displaying on the other display of a position of the transmission coil, a position of the receiving coil a movement 
path of the vehicle so as to allow a user to drive the vehicle to match the position of the transmission coil with the position of the receiving coil.

Ichikawa also discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A) To the extent that neither SAE nor Ichikawa’s displays can be considered a second display, this feature is rejected in further view of Robers (US 2014/0266047 A1) teaching a second display at [0029] Fig. 2A

5. (Amended) The system of claim 1, wherein the user interface device comprises another display, and the second processor is further configured to control a displaying on the other display of an initial screen through which charging by wireless power transmission is selected, and an execution screen through which the receiving of the power transmission is executed.

(Ichikawa discloses display unit 142 (Figs. 7&8, 16A, 31A[S740, S910) showing an initial charging screen ([0160-0162, 0211-0213) where charging can be selected (0216). 

21. (Amended) A power transmission system of a vehicle, the system comprising:
(Ichikawa: Figs. 1, 2, 7 and 8), SAE Fig. 1.

a user interface device comprising a first display (SAE at 4.2.3), and a first processor configured to control a displaying of a user interface (Table A2, 7(a)), and determine a charging time input (SAE 4.2.3) by the user to the user interface;

Ichikawa likewise discloses ECU 300 which includes a central processing unit (CPU), a storage unit and an input/output buffer, which 300 inputs signals from the sensors, and the like, outputs control signals to the devices, and controls the vehicle 100 and the devices. (Ichikawa at 0118, 0120, Fig. 7) Ichikawa further discloses display unit 242 (Figs. 7&8) displaying charging progressing (0153, 0161) 

a second display to display a charging start request input, charging progression state information, and state information related to a power transmission device installed outside the vehicle; and

Ichikawa discloses display unit 242 (Figs. 7&8) displaying charging progressing (0153, 0161)

Ichikawa further discloses that display unit 242 of the power transmitting device 200 shows the charging efficiency or a charging electric power unit price corresponding to the charging efficiency and results to a user. (0130, 0161) To the extent that Ichikawa may not expressly disclose the provision of the state information using the communication network, SAE discloses this feature (4.1.1.2 - A communications module communicates message sets…, 4.1.1.3, 4.1.1.4)
To the extent that neither SAE or Ichikawa may not expressly disclose that that charging progression is displayed, this feature was well known and in common use at the time of the invention. (See, e.g. US 2014/0266047 A1 at [0029] Fig. 2A and/or WO2014196933 A1 at [00130].

a power receiving controller comprising a wireless transceiver compliant with an IEEE
802 Standard (SAE 4.1.1.1, Fig 1), and a second processor (SAE BMS, Fig. 1), the controller being configured to:

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100) (e.g. power receiving unit 110, Figs. 8 and 17) 

based on the determined input of the charging time, transmit a charging start command (SAE Table A3 – triggering event, and 4 – scenario description) for charging of the vehicle to the power transmission device using the transceiver;

Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450]).

after a charging start request by the user, based on the displayed charging start request input, (SAE Table A3 – triggering event, and 4 – scenario description) perform the transmission of the charging start command (SAE Table A3 – general overview) to the power transmission device regardless of whether the charging time has arrived or elapsed; and

Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450])

transmit charging start possible state information (SAE Table A3 - Upon receiving a response from the back-end system the EVSE indicates to the EV that it is ready to start the charging
process) and a power receiving controller state value to the power transmission device using the transceiver, (SAE at Fig. 1, CAN message)

Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450])

wherein the performing of the transmission of the charging start command (SAE Table A3 – triggering event, and 4 – scenario description) is dependent on received, by the transceiver and from a transceiver of the power transmission device (SAE at 4.1.1.1, Fig. 1), communication state setup information (SAE -Table A5), information representing a standby state of the power transmission device (SAE at A5 disclosing quiescent state), and information representing a normal state of the power transmission device. (SAE at A5 disclosing quiescent state)

As noted above, Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450]). Ichikawa also discloses a power receiving module (e.g. power receiving unit 110, Figs. 8 and 17) (Ichikawa at [0111, 0115, 0127, 0206,] Figs 16A, 31A, in particular display unit 242 (Figs. 7&8) displaying charging progressing (0153, 0161)) Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450])


22. (Amended) The system of claim 21, wherein the second display displays a charging stop request input, and after a charging stop request by the user, based on the displayed charging stop request input, transmit the charging stop command to the power transmission device using the transceiver.

To the extent that neither Ichikawa’s or SAE’s displays are considered a second display, Robers teaches this feature at Figs. 2a/b and 3a/b.


23. (Amended) The system of claim 22, wherein the controller transmits using the transceiver, to the power transmission device, the charging stop command (SAE Table A5 – stop the transfer of power) for stopping charging of the vehicle in the middle of charging the vehicle based on the charging time. (SAE at 4.2.3 and Table A1)

(See, also, Ichikawa Figs. 16A/B, 31A/B, [00117, 0019]) Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450]) (See also, Ichikawa at [0019, 0072, Fig. 5)


24. (Amended) The system of claim 21, wherein the charging progression state information includes remaining time against full charging. (Robers at Figs. 2a/b and 3a/b)

(See also, progress Ichikawa at [0111, 0115, 0127, 0206,] Figs 16A, 31A, in particular display unit 242 (Figs. 7&8) displaying charging progressing (0153, 0161))


25. (Amended) The system of claim 21, wherein the controller is configured to provide power regulation control of power received by a receiving coil of the vehicle, from a transmission coil of the power transmission device, based on a charging mode that includes a constant voltage value or a constant current value.

Ichikawa at [0091] disclosing at least constant current supplied at power transmitting unit 220. (See, also e.g. Ichikawa at 0091 discussing power receiving unit 110. See also, [0111, 0115, 0127, 0206,] Figs 16A, 31A)


26. (Amended) The system of claim 21, wherein the controller is configured to transmit, using the transceiver, a vehicle identification number (SAE at A.1.2) to the power transmission device, for starting charging of the vehicle.

Ichikawa also discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100)


27. (Amended) The system of claim 21, wherein the controller is configured to receive, using the transceiver, a charger number of a charger, installed outside the vehicle, from the power transmission device and to transmit a charger number confirmation message, corresponding to the charger number, to the power transmission device using the transceiver. (SAE at 4.1.1.2, 4.1.1.3, 4.1.2

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). As noted above, to the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A)


28. (Amended) The power transmission system of claim 21, further comprising a charging start button for inputting the charging start request.

Ichikawa discloses that display unit 242 may have a function as an input unit, such as a touch panel, and is able to accept user's input for whether to approve the charging electric power unit price. (e.g. a button, [0130])


29. (Amended) The system of claim 21, wherein the charging time is a pre-set charging time. (SAE at 4.1.1.1 – message set batter SOC (State of Charge)

Ichikawa discloses that display unit 242 of the power transmitting device 200 shows the charging efficiency or a charging electric power unit price corresponding to the charging efficiency, progression (time), and results to a user. (0130, 0161) Ichikawa further discloses display unit 142 (Figs. 7&8, 16A, 31A [S740, S910) showing an initial charging screen ([0160-0162, 0211-0213) where charging can be selected (0216).


30. (Amended) A power transmission system of a vehicle, the system comprising:
(Ichikawa: Figs. 1, 2, 7 and 8)


a user interface device comprising a display (SAE at 4.2.3), and a first processor configured to control a displaying of a user interface (SAE at Table A2, 7a), and determine a charging time input by the user to the user interface; (SAE 4.2.3)

Ichikawa likewise discloses ECU 300 which includes a central processing unit (CPU), a storage unit and an input/output buffer, which 300 inputs signals from the sensors, and the like, outputs control signals to the devices, and controls the vehicle 100 and the devices. (Ichikawa at 0118, 0120, Fig. 7) Ichikawa further discloses display unit 242 (Figs. 7&8) displaying charging progressing (0153, 0161) 

a user pressable button configured to generate a charging start command and generate
a charging stop command in response to respective user manipulations with respect to the
button; and

Ichikawa discloses that display unit 242 may have a function as an input unit, such as a touch panel, and is able to accept user's input for whether to approve the charging electric power unit price. (e.g. a button, [0130])

a power receiving controller comprising a wireless transceiver compliant with an IEEE
802 Standard (SAE at 4.1.1.1, Fig 1), and a second processor, the controller being configured to: generate a first command based on the charging time; transmit, using the transceiver, the first command to a power transmission device disposed outside the vehicle, for control of a charging of the vehicle;

Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). To the extent that Ichikawa’s power transmitting unit is not considered to be located outside of the vehicle, this feature would be an obvious design choice to one of ordinary skill in the art as an obvious was of improving accessibility. (Ichikawa at [0111, 0115, 0127, 0206,] Figs 1, 2, 7, 8, 16A, 31A) SAE likewise discloses generating commands (messages) via a controller (See, e.g. regulation control & communications Fig. 1)


wherein, while the vehicle is being charged based on the first command, the power
receiving module is configured to transmit the second command to the power transmitting module based on the charging stop command.

Ichikawa discloses a power receiving module shown as power receiving unit 110 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100)  (Fig. 7[110] inclusive of vehicle position Fig. 9) SAE also discloses that it shall send a message indicating to the EV that the session is complete and stop the power transfer. (See, e.g. SAE at Table A5 (Scenario Description (1))


31. (Amended) The system of claim 30, wherein the transmission of the second command results in a stoppage of a receiving of power by a receiving coil of the vehicle from a transmission coil of the power transmission device.

As noted above, Ichikawa discloses a power transmitting module shown as power transmitting unit 220 (inclusive of 200) that is capable of data communication via communication unit 230 with receiving module 110 (inclusive of 100). SAE also discloses that it shall send a message indicating to the EV that the session is complete and stop the power transfer. (See, e.g. SAE at Table A5 (Scenario Description (1))


33. (Amended) The system of claim 30, wherein the first processor is further configured to control a displaying by the display of state information related to the power transmitting device, state information related to the controller, and charging progression state information dependent on the first command and the second command.

Ichikawa discloses that display unit 242 of the power transmitting device 200 shows the charging efficiency or a charging electric power unit price corresponding to the charging efficiency, progression (time), and results to a user. (0130, 0161)


34. (Amended) The system of claim 30, wherein the controller is configured to provide power regulation control of power received by a receiving coil of the vehicle (SAE at Fig. 1), from a transmission coil of the power transmission device (SAE at Fig. 1), based on a charging mode that includes a constant voltage value or a constant current value.

Ichikawa at [0091] disclosing at least constant current supplied at power transmitting unit 220. 

35. (New) The system of claim 21, wherein the user interface device is a navigation device for the vehicle.

Ichikawa discloses a guide unit capable of navigation. [0011-0016], [0019], [0328].  SAE discloses parking/alignment (Fig. 1, table A2) and a BMS (FIG. 1)

36. (New) The system of claim 30, wherein the user interface device is a navigation device for the vehicle.

Ichikawa discloses a guide unit capable of navigation. [0011-0016], [0019], [0328].  SAE discloses parking/alignment (Fig. 1, table A2) and a BMS (FIG. 1)


37. (New) The system of claim 30, wherein the controller is further configured to:
generate another second command based on the charging start command (SAE Table A3 – triggering event, and 4 – scenario description); and transmit the other second command to the power transmission device, for starting charging another charging of the vehicle.

Ichikawa also discloses state, charging start command, and a charging completion Command. (See, e.g. Fig. 16B[S450])
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

MOTIVATION TO COMBINE
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to combine the various embodiments of Ichikawa relating to a wireless power transmission system of a vehicle inclusive of a power transmitting/receiving controller, with the teachings of SAE relating to IEEE 802 and a Controller Area Network (CAN) bus, and to further modify the teachings of Ichikawa and SAE with the teachings of Robers, relating to a second display, to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Fred Ferris whose telephone number is 571-272-3778.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Hetul Patel can be reached at (571) 272-4184.
The fax phone number for the organization where this application or proceeding is
assigned is 571-273-9000. Information regarding the status of an application may be obtained
from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.





For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
/JOHN M HOTALING/
Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merely stating that the error includes claims not claiming the transmission of charging start command… does not specifically identify the word, phrase or expression or HOW it renders an original claim inoperative. 
        2 The ‘950 does not actually use the term controller. 
        3 Applicants have argued (response at 23) that because the power receiving controller performs processing operations, the power receiving controller includes a processing unit, i.e., a processor. However, the ‘950 is silent with regard to any discussion of HOW the power receiving controller/module is actually “configured to” to perform the claimed functions. (See, 112 rejections below).
        4 The ‘950 specification does not appear to disclose or use the term user interface device.